02/24/2022

    ORIGINAL THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0001
                                          PR 22-0001
                                                                             FILEO
PETER GRIGG,                                                                  FEB 2 4 2022
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Court
             Plaintiff,                                                     Stete ryF Mnntana



       VS.
                                                                      ORDER
KATHERINE HAUPTMAN,
d/b/a EAGLE AMBULANCE,

             Defendant.


      Peter Grigg has requested to disqualify the Honorable Jennifer B. Lint from presiding
in Cause No. DV-2021-07 in the Fifth Judicial District Court, Jefferson County.
      Grigg has filed a motion asserting that Judge Lint has a conflict of interest in a different
case. Section 3-1-805(1), MCA, requires that a party seeking to disqualify a judge must file
an affidavit alleging facts showing personal bias or prejudice of that judge. Grigg has not
done so in this case, but rather asserted that an affidavit was "filed on record with Lincoln &
Ravalli County & Montana Supreme Court." We have been unable to identify the document
to which Grigg is referring, and we cannot discern how, under the criteria set forth in
§ 3-1-805, MCA, an affidavit filed in another court regarding a different matter could suffice.
       IT IS THEREFORE ORDERED that the motion to disqualify Judge Lint is VOID and
thereby DENIED.
       The Clerk is directed to provide copies of this Order to the Clerk of the District Court
of Jefferson County for notification to all parties in Cause No. DV-2021-07, and to the
Honorable Jennifer B. Lint.
       DATED thisoi,       day of February, 2022.




                                                                Chief Justice